Citation Nr: 1429919	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a temporary total disability rating for convalescence following left knee surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In July 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. A transcript of that hearing has been associated with the claims file.

FINDINGS OF FACT

1.  A claim of service connection for a left knee disability was denied in a January 2006 rating decision; the Veteran did not submit a timely substantive appeal, and that decision is final.

2.  An August 2011 rating decision granted service connection for left knee disabilities effective April 23, 2007, the date the Veteran's petition to reopen his claim of service connection for a left knee disability was received. 

3.  The Veteran's left knee surgery in July 2006 occurred prior to the effective date of the grant of service connection for the Veteran's left knee disabilities.

4.  The evidence of record does not establish that the Veteran's July 2006 surgery resulted in complications that would warrant additional convalescence such that continued convalescence was warranted on or after April 23, 2007.


CONCLUSION OF LAW

The criteria for a temporary total disability rating under 38 C.F.R. § 4.30 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  The Veteran's appeal arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA and private treatment records and VA examination reports are of record.  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  

Pursuant to 38 C.F.R. § 3.103(c)(2) (2013) a DRO who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the DRO hearing, the Veteran was assisted by an accredited representative from Disabled American Veterans.  The representative and the DRO asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013) such that the Board may adjudicate the claim based on the current record..

Legal Criteria 

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted (under the conditions discussed below) for a period of one, two, or three months.  Awards are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30 (2013).

Entitlement to a temporary total disability rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one or more major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2013).

Analysis 

Initially, the Board notes that service connection is in effect for left knee rotational instability associated with residuals of a right knee medial meniscectomy with a partial medial meniscal tear and for left knee degenerative changes, status post arthroplasty with plica removal and chondroplasty, limited flexion associated with residuals of right knee medial meniscectomy with a partial medial meniscal tear, each separately rated as 10 percent disabling, effective April 2007.  The Veteran seeks a temporary total disability for a period of convalescence following his left knee operation in July 7, 2006.  

The Board does not dispute that the Veteran underwent left knee surgery in July 2006; importantly, however, this surgery occurred prior to the effective date of service connection for his left knee disabilities.  The only way to establish entitlement to 38 C.F.R. § 4.30 (2013) benefits is to first establish service connection for the underlying disability.  Service connection must be in effect at the time the 38 C.F.R. § 4.30 (2013) temporary total disability rating criteria are met.  Otherwise, basic entitlement to this benefit cannot exist, which is exactly the case here.  The Veteran was granted service connection for his left knee disabilities in an August 2011 rating decision with an effective date of April 23, 2007, the date his petition to reopen his claim of service connection for a left knee disability was received.  The Veteran has not filed a notice of disagreement with the effective date of service connection nor has he asserted that there was clear and unmistakable error in the August 2011 rating decision.  Accordingly, the issue of the effective date is not before the Board.  

The Board acknowledges that the original period of convalescence can be extended up to 6 months, if necessary, and even longer if it is shown by the record that the Veteran suffered severe post-surgical complications.  However, the evidence is against finding that the Veteran's period of convalescence following surgery required an extension such that convalescence was still necessary at the time service connection became effective on April 23, 2007.  To the contrary, VA treatment records indicate that the Veteran's left knee arthroplasty with plica removal and chondroplasty was an outpatient procedure, the Veteran was stable following surgery, and was discharged the same day with crutches and pain medication.  Additionally, in his petition to reopen and request for a temporary total disability rating, the Veteran stated that he healed well, was released back to work on a restricted basis on August 16, 2006, and was released to full duty in September 2006.  Accordingly, the evidence is against finding that the Veteran met the criteria for convalescence on April 23, 2007.

For the foregoing reasons, the criteria for establishing basic entitlement to a temporary total disability rating for the Veteran's left knee surgery based upon convalescence following a July 7, 2007 surgery are not met.  38 C.F.R. § 4.30 (2013)


ORDER

Entitlement to a temporary total disability rating for convalescence following left knee surgery is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


